Citation Nr: 0512333	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-14 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder of the 
face.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from March 1951 to February 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
a skin disorder of the face.  He contends that his pre-
existing skin disorder was aggravated during active service.  
The Board has determined that additional development is 
required prior to adjudication.

The veteran's service medical records show that at induction 
in January 1951, the veteran's skin was "normal."  In April 
1951, he was diagnosed with seborrheic dermatitis of the 
scalp and eyelids.  At that time, it was noted that the 
veteran's skin disorder had existed prior to service.  In 
October 1951, the diagnosis was expanded to include his face.  
The veteran continued treatment for the disorder and in 
January 1952, it was noted that the veteran's seborrhea was 
exceedingly difficult to keep under control.  A separate 
January 1952 report described the veteran's complaints of 
extreme pruritis of the scalp and eyelids with excessive 
lacrimation and a burning sensation of the eyes.  Following 
an examination, the veteran was diagnosed with moderately 
severe seborrheic eczema of the scalp and eyelids.  He was 
recommended for discharge due to his skin condition.  The 
Board notes further, that in these service medical records, 
the veteran reported a history of having had severe 
dermatitis of the face and scalp since 1949.  In a January 
1952 report, it was noted that the veteran had had 
considerable treatment from at least six or seven civilian 
physicians and numerous Army physicians.  

The Board notes that applicable law provides that service 
connection will be granted if it is shown that the veteran 
has a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty, 
in active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

The Board further notes that a veteran is presumed to be in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment for 
service.  To rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 03-2003 (July 16, 2003); see 38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2004); Falzone v. Brown, 
8 Vet. App. 398, 402 (1995).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  See Davis v. Principi, 276 F.3d 1341 (2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

As the veteran's service medical records contain clear 
evidence of a skin disorder during service, and as the 
veteran has testified that he currently has a skin disorder, 
the Board finds that an examination is necessary to determine 
whether the disorder existed prior to service and was 
permanently worsened during active service beyond its natural 
progression.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
dermatological examination to determine 
the etiology of any skin disorder of the 
face that may be present.  All studies, 
tests, and evaluations deemed necessary 
should be performed.  The examiner is 
specifically requested to review all 
pertinent records associated with the 
claims file, with particular reference to 
the service medical records and respond 
to the following:
(a)  Identify and diagnose all 
current skin disorders of the face.

(b)  As to each diagnosed skin 
disorder of the face, did any 
diagnosed skin disorder of the face 
preexist active service or have its 
onset during a period of service? 

(c)  If the examiner determines that 
the veteran's skin disorder 
preexisted active service, the 
examiner should indicate whether the 
skin disorder worsened during 
service, and if so, whether such 
worsening constituted the natural 
progression of the disorder, or 
whether such worsening constituted 
chronic aggravation due to service.  
In responding to these questions, the 
examiner should note that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted 
with symptoms, has worsened.  If 
aggravation is found, the examiner 
should attempt to quantify the degree 
of additional disability resulting 
from the aggravation. 

(d)  If the examiner determines that 
the veteran's skin disorder of the 
face did not preexist active service, 
then the examiner should indicate 
whether it is at least as likely as 
not that a skin disorder of the face 
is etiologically related to such 
service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  The RO should then review the record, 
including any other evidence added to the 
record since issuance of the August 2004 
supplemental statement of the case, and 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




